25 Ill. App.2d 513 (1960)
167 N.E.2d 278
Lyman R. Lundy and John L. Butler, d/b/a Lundy, Butler & Lundy, Plaintiffs-Appellees,
v.
Hazel R. Messer, et al., Defendants. Hazel R. Messer, Appellant.
Gen. No. 11,313.
Illinois Appellate Court  Second District, Second Division.
March 8, 1960.
Rehearing denied June 8, 1960.
John R. Snively, for appellant.
Large, Reno, Zahm, and Folgate (H. Emmett Folgate, of counsel) for appellees.
(Abstract of Decision.)
Opinion by JUSTICE CROW.
Reversed and remanded with directions.
Not to be published in full.